CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                     LISA MATZ
JUSTICES                                                                                        CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                   (214) 712-3450
 MOLLY FRANCIS                                                                                lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                   GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                       Court of Appeals                                    BUSINESS ADMINISTRATOR
                                                                                                (214) 712-3434
 LANA MYERS
 DAVID EVANS                       Fifth District of Texas at Dallas                     gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
                                                                                                      INTERNET
 BILL WHITEHILL
                                                                                              HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                              July 23, 2015


     Ronald Huff
     112 S. Crockett Str.
     Sherman, TX 75090
     Thomas Fee
     Rebecca Bell
     Wes Black
     13155 Noel Rd., Suite 1000
     Dallas, TX 75240

     RE:       05-09-01140-CV
               Billy & Debbie Hargesheimer d/b/a Ja-Makin Tan, et al. v. Simulated
               Environmental Concepts

     Counsel:

            This appeal has been abated since February 4, 2010 due to the filing of bankruptcy by
     appellants. On June 5, 2014, we received correspondence from Mr. Huff stating the bankruptcy
     proceedings were still pending. Please notify us of the status of the bankruptcy proceedings
     within TEN DAYS of the date of this letter. We appreciate your attention to this matter.

                                                              Sincerely,

                                                    /s/       Lisa Matz, Clerk of the Court


     ltr:mrh